DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	In the amendment filed 4/14/2022, claims 1, 3, and 19 have been amended. Claim 2 was previously cancelled. The currently pending claims considered below are claim 1 and 3-20.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record, Das et al. (US Publication 2018/0096006 A1) and Booman et al. (US Patent 10,255,234 B2) teach analogous art to the instant application, that of database storage and querying. Das more specifically teaches generating database tuning recommendations based on columnstore indexes that include statistical data. Booman more specifically teaches storing statistical data for database tables that includes minimum and maximum values of data elements in tables. However, after careful consideration of the after final claim amendments and response (pages 2-14) filed 4/14/2022, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Das in view of Booman teaching maintaining statistical data for database tables that includes minimum and maximum values of data utilized to generate database tuning recommendations, but does not explicitly indicate obtaining statistical information for column data that includes a mapping relationship between null values in the column and row numbers, the columns utilized in index construction, as disclosed in independent claim 1 and similarly in independent claims 18 and 19.
The feature of obtaining statistical information for columns is disclosed in claim 1, that recites “obtaining, for a column of the stored data, statistical information of data in the column, the statistical information of the data in the column including a mapping relationship between null values in the column and row numbers, a maximum value of numbers in the column and a minimum value of numbers in the column.”, and similarly in claims 18 and 19. Consequently, independent claims 1, 18, and 19 and dependent claims 3-17 and 20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Manamohan (US Publication 2016/0210324 A1)
Bayliss (US Publication 2009/0271694 A1)
Ziauddin (US Patent 6,029,163 A)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168